DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 22 February 2022, with respect to the rejection(s) of claims 13 and 20-23 under obviousness have been fully considered and are persuasive.  The proposed modification of the electrolyzer of Lewinski et al by the teachings of Thompson et al fails due to the problem of flooding in fuel cells discussed by Thompson et al not being applicable for an electrolyzer.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new reference Xu et al in combination with Lewinski et al.
Applicant’s amendment to claim 1 is sufficient to overcome the anticipation rejection of claims 1, 4-7, 9, 10, and 16-19 based on Thompson et al.  However, the added claim limitation is equivalent in scope to original claims 2 and 3 that were rejected as obvious over Thompson et al in view of Klose-Schubert et al.  
Applicant's arguments with respect to the rejection of claims 1, 4-10, and 16-19 as obvious over the combination of Thompson et al in view of Klose-Schubert et al filed 22 February 2022 have been fully considered but they are not persuasive. Applicant’s has argued that the disclosure of Thompson et al was directed to a fuel cell electrode and Klose-Schubert et al was directed to an electrolyzer electrode and specifically that Klose-Schubert et al never exemplifies the use of their iridium oxide-based catalyst in a fuel cell.
In response, a reading of the totality of Klose-Schubert et al would have led one of ordinary skill in the art to the understanding that the catalyst compositions of Klose-Schubert et al were useful in fuel cells.  See especially claim 14 that states “A PEM fuel cell with improved start-up/shut-down characteristics comprising the catalyst of claim 1.”  Note that claim 1 expressly recites that the catalyst included iridium oxide, and claim 2 notes that a mixture of ruthenium oxide and iridium oxide was suitable.  Therefore, the Office cannot agree with Applicant’s position that Klose-Schubert et al do not expressly teach using the catalyst composition within a PEM fuel cell.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2010/0035124) in view of Klose-Schubert et al (US 2014/0322631).
Thompson et al teach (see abstract, Examples (paragraphs [0045]-[0050])) an electrode comprising an ionomer binder and a plurality of particles dispersed throughout the electrode composition.  The particles comprised nanostructured Perylene red (i.e. microstructured core of a polynuclear aromatic hydrocarbon) whiskers (i.e. acicular particles) that were coated with a layer of catalytic material.  
Although the example of Thompson et al utilized platinum as the catalyst material, Thompson et al teach (see paragraph [0029]) that other catalyst materials were suitable such as other platinum group metals including iridium.  Thus, one of ordinary skill in the art at the time of filing would have immediately envisaged making the electrode of the Example of Thompson et al with iridium instead of platinum as the catalyst material.
Thompson et al fail to expressly teach the volume percentage of the electrode that was composed of the ionomer binder and the volume percentage of the plurality of acicular particles.  However, Thompson et al do teach (see Table 1) that the catalyst ink for making the electrode comprised 1.9 wt% of the plurality of acicular particles and 1.7 wt% of the ionomer.  Thus, the relative amounts of the particles and the ionomer are taught by Thompson et al.  See MPEP 2112.  The Office asserts that the electrode of Thompson et al inherently comprised less than 54 solids volume percent of the electrode because the electrode ink used by Thompson et al included far more ionomer binder relative to the particles than the examples provided in the instant specification.  For example, Table 3, in paragraph [0137], shows that the relative weight of ionomer in the electrode ink was on the order of 1:10 (1 part by weight ionomer to 10 parts by weight catalyst particles), whereas Thompson et al shows using the relative weight of ionomer in the electrode ink on the order of 1:1 (1 part by weight ionomer to 1 part by weight catalyst particles).  Thus, by Thompson et al using more ionomer in the electrode ink in comparison to the examples presented in the instant specification, one of ordinary skill in the art at the time of filing would have expected there to be more ionomer present in the final electrode (i.e. less acicular particle).  
The preamble recitation “for an electrolyzer” is considered to be a statement of intended use of the claimed electrode composition and has not been given any patentable weight.  See MPEP 2111.02.
Thompson et al generally teach the catalyst being a platinum group metal, but fails to expressly teach the catalyst being substantially free of platinum and comprising (i) iridium and ruthenium, (ii) iridium and ruthenium oxide, or (iii) iridium oxide.
Klose-Schubert et al teach (see abstract, paragraphs [0021]-[0023] and [0032]) that the use of a mixture of ruthenium oxide and iridium oxide within a catalyst coated membrane provided an electrode which showed improvement over the state of the art materials.  Klose-Schubert et al teach dispersing the ruthenium oxide and iridium oxide within an ionomer binder in forming the electrode.  Klose-Schubert et al additionally note that while the primary use of the catalyst was for PEM water electrolysis, the catalyst also provided enhanced effects in PEM fuel cells by improving start up/shut down characteristics (see also claim 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the catalyst mixture of ruthenium oxide and iridium oxide as taught by Klose-Schubert et al for the bare platinum group metal catalyst of Thompson et al because Klose-Schubert et al taught that the mixed ruthenium oxide and iridium oxide catalyst improved start up/shut down characteristics of a fuel cell using the mixed catalyst.
Regarding claim 4, Thompson et al teach (see paragraphs [0026] and [0031]) using known prior art techniques of forming the catalyst layer on the nanostructured support that are identical to those methods described as suitable in the instant specification (see paragraph [0038] of instant specification).
Regarding claim 5, Thompson et al teach (see paragraph [0027]) that the nanostructured cores of the acicular particles could be formed from perylene red.
Regarding claim 6, Thompson et al teach (see paragraph [0028]) the particles having an aspect ratio of 3:1 to 200:1.
Regarding claim 7, Thompson et al teach (see paragraph [0022]) using a perfluorosulfonic acid polymer as the ionomer binder.
Regarding claims 9, 16, and 17, Thompson et al teach (see paragraph [0030]) that the catalyst layer had a thickness in the range of about 0.2 to 50 nm.
Regarding claim 10, Thompson et al teach (see Table 1, paragraphs [0046]) constructing a catalyst ink comprising an ionomer binder, a plurality of acicular particles (as discussed above with respect to claim 1), and a solvent.  Regarding the requirement of “less than 54 solids volume % of a plurality of acicular particles”, see discussion above with respect to claim 1 about the relative weight ratios taught by Thompson et al as supporting the assertion that the catalyst ink of Thompson et al inherently included less than 54 solids volume % of the acicular particles.  The preamble recitation “for an electrolyzer” is considered to be a statement of intended use of the claimed electrode composition and has not been given any patentable weight.  See MPEP 2111.02.
Regarding claim 18, Thompson et al teach (see Table 1) using water, ethanol (an alcohol), and isopropanol (an alcohol) as the solvent.
Regarding claim 19, Thompson et al teach (see Table 1) using 5 wt% solids in the catalyst ink.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2010/0035124) in view of Klose-Schubert et al (US 2014/0322631) as applied to claim 1 above, and further in view of Liu et al (“Proton Conduction in PEM Fuel Cell Cathodes: Effects of Electrode Thickness and Ionomer Equivalent Weight”).
Thompson et al fail to teach the equivalent weight of the ionomer binder.  
However, the equivalent weight of an ionomer was a known result effective variable as shown by Liu et al.  Liu et al teach (see “MEAs” portion under heading “Experimental” on page B1154 and “Effect of ionomer EW on H2/O2 cell performance” portion under heading “Results and Discussion” on pages B1159-1160) that the equivalent weight of an ionomer binder in an electrode affected the cell voltage due to differences in proton conductance of the different effective weight ionomers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have conducted routine experimentation to determine a suitable or optimal equivalent weight of the ionomer binder of Thompson et al because the equivalent weight of the ionomer was a prior art recognized result effective variable.  See MPEP 2144.05.  
Claims 13 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 205/0368817) in view of Lewinski et al (US 2018/0358641).
Xu et al teach (see abstract, fig. 2, paragraph [0046]) a water electrolyzer comprising a proton-exchange membrane (PEM 204), a cathode (206) on a first major surface of the PEM, an anode (203) on a second major (and opposing) surface of the PEM, a first gas diffusion layer (205) contacting the cathode, a second gas diffusion layer (205) contacting the anode, and an electrical power source connected to the cathode and the anode (implied as present by the last sentence of paragraph [0046]).  Xu et al further describe (also see paragraph [0046]) the anode as comprising an ionomer binder and a plurality of (support) particles with a catalytic material on at least one portion of the surface of the (support) particles.  The particles were dispersed throughout the electrode.  The anode catalyst may be substantially free of platinum as Xu et al teach (see abstract) that the anode catalyst may be iridium, iridium oxide, ruthenium, ruthenium oxide, platinum and/or platinum black, thus shows that platinum was an optional catalyst choice.
Xu et al fail to teach that the (support) particles were acicular particles that comprised a microstructured core of at least one of a polynuclear aromatic hydrocarbon, heterocyclic compounds and combinations thereof.  
Lewinski et al teach (see abstract, fig. 1, claims 1 and 9-12, paragraphs [0004], [0009] and [0023]) an electrolyzer comprising a proton-exchange membrane (16) having first and second opposed major surfaces, a cathode (18) on the first major surface of the proton-exchange membrane (16), an anode (14) on the second opposed major surface of the proton-exchange membrane, wherein the anode included a plurality of nanostructured whiskers (i.e. a plurality of acicular particles) comprised of a polynuclear aromatic hydrocarbon (e.g. perylene red) microstructured core with a layer of catalyst layer of iridium and being substantially free of platinum (“or even not greater than 0.001 atomic percent Pt”).  The electrolyzer further included a first gas diffusion layer (19) contacting the cathode (18) and a second gas diffusion layer (12) contacting the anode (14) and an electrical power source (17) connected to the cathode and anode.   Lewinski et al imply (see especially paragraph [0004] juxtaposed with paragraphs [0005]-[0008]) that the use of the nanostructured whiskers resulted in more effective catalyst usage thereby permitting equivalent catalyst activity while utilizing lower amounts of catalyst.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the nanostructured whiskers (acicular particles) of Lewinski et al in place of the support particles of Xu et al because Lewinski et al teach that the nanostructured whiskers increased catalyst activity thereby permitting equivalent catalyst activity while utilizing lower amounts of (expensive platinum group metal based) catalyst.
	Regarding claim 20, Xu et al fail to teach the amount of binder utilized in the anode.  However, it would have been obvious to one of ordinary skill in the art to have conducted routine experimentation to determine a workable or optimal binder content to create an anode that was held together by the binder but also maintained the catalytic activity of the catalyst-coated support particles.
	Regarding claim 21, the catalyst deposited onto the nanostructured whisker support particles in Thompson et al were described as being a nanostructured thin film catalyst (NSTF).
	Regarding claims 22 and 23, Lewinski et al teach (see paragraph [0016]) that the layer of catalyst material on the microstructured core had a thickness in the range of 0.5 to 5 nm.
Regarding claim 24, Xu et al teach (see paragraph [0026]) the catalyst comprising iridium oxide.
	Regarding claim 25, both Xu et al and Lewinski et al relate to water electrolyzers.
Conclusion
In view of the new grounds of rejection presented above for claim 13 which were not necessitated by an amendment, this rejection is not being made final.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794